United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
                                                                                                 United States Patent and Trademark Office
                                                                                                                                               P.O. Box 1450
Alexandria, VA 22313-1450
                                                                                                                                                                                                                                                            www.uspto.gov
AllegionTaft Stettinius & Hollister LLPOne Indiana Square, Suite 3500Indianapolis IN 46204

In re Application of:                                                      :
  Dore Vasudevan, Sundar Raj et al.	:	
Application No.: 15/854,048		:        DECISION ON PETITION
Filed:  December 26, 2017		:         UNDER 37 C.F.R. § 1.181
For:  LOCK DRIVE ASSEMBLIES		:
	 

This is a decision on the petition filed on November 10, 2020 under 37 C.F.R. 1.181 requesting that the rejection in the final office action mailed on November 03, 2020 be designated as new grounds and for withdrawal of the final office action.

The petition is GRANTED.

RELEVANT HISTORY

August 04, 2020:  A non-final office action was mailed rejecting claims 21, 23, 24, 33-38 under 35 U.S.C. 112(b) and claims 21, 23, 24, 33-46 under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Frolov;

August 07, 2020:  Petitioners filed claim amendments to claims 21, 34, 35, 39, 43 and 44; and added new claims 47-52; 

November 03, 2020:  A final office action was mailed rejecting claims 39, 41-47, 52 under 35 U.S.C. 112(b) and claims 21, 33-39, 41-46, 51-52 under 35 U.S.C. 103 as being unpatentable over previously listed prior Qureshi in view of Frolov; in addition the examiner also added a second 35 U.S.C. 103 rejection for claims 21, 33-39, 41-52 as being unpatentable over Qureshi in view of new added prior art Ellis et al. (“Ellis,” U.S. Patent No.: 10,570,645);

November 11, 2020:  Instant petition was filed.

RELEVANT GUIDANCE

MPEP 706.07(a) – Final Rejection, When Proper on Second Action


Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner.  See MPEP § 609.04(b). Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection on newly cited art other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art.  Where information is submitted in a reply to a requirement under 37 CFR 1.105, the examiner may NOT make the next Office action relying on that art final unless all instances of the application of such art are necessitated by amendment.

DISCUSSION AND ANALYSIS

Petitioners argued that the only amendments made to independent claims 21 and 35 were those suggested in the non-final office action mailed on August 04, 2020 to overcome the 35 U.S.C. 112(b) rejection, and hence did not include any limitations that had not already been previously considered.  Therefore, the addition of the 35 U.S.C. 103 rejection using newly added prior art of Ellis was a new grounds of rejection since Ellis was not necessitated by petitioners’ amendment of claims 21 and 35 under MPEP 706.07(a).  

Petitioner’s arguments are persuasive.

A review of the records shows that in response to the 35 U.S.C. 112(b) rejection set forth in the non-final office action mailed on August 04, 2020, petitioners amended independent claims 21 and 35 to include the terms “rotation of the spring by the shaft.”  These terms do not change the scope of claims 21 and 35, which still pertains to a motor drive assembly.  The final office action mailed on November 3, 2020 maintained the previous rejection of claims 21 and 35 under 35 U.S.C. 103 using Qureshi in view of Frolov and added a new rejection of claims 21 and 35 under 35 U.S.C. 103 using Qureshi in view of newly added prior art of Ellis.  

MPEP 706.07(a) which states that second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 C.F.R. 1.97(c) with the fee set forth in 37 CFR 1.17(p).  The prior art of Ellis was not necessitated by the claim amendments and because petitioners never had a chance to consider the prior art of Ellis; Ellis is considered a new 

grounds of rejection and hence the finality of the office action mailed on November 3, 2020 was improper.

Additionally, the treatment of claim 39 in the final office action is also considered a new grounds of rejection.  Claim 39 was amended to add the term “the sleeve is U-shaped,” which was previously recited in claim 40.  So, the amended claim 39 is the same as previous claim 40.  Hence, the introduction of the prior art of Ellis to reject claim 39 in the final office action mailed on November 3, 2020 constitutes as a new groups of rejection under MPEP 706.07(a) since the newly added prior art of Ellis was not necessitated by petitioners’claim amendments.

Therefore, the finality of the office action mailed on November 03, 2020 was improper, because it introduces newly added prior art of Ellis to reject claims 21, 35, and 39 that was not necessitated by the petitioner’s amendments filed on August 07, 2020.

                                                            SUMMARY

For the reasons above, petitioner’s request to withdraw the finality of the final office action mailed on November 03, 2020 as new grounds, is hereby GRANTED.  

The status of the office action mailed on November 03, 2020 is being changed to non-final. The shortened statutory period for the response continues to run three (3) months from the date of mailing of the office action, i.e., three (3) months from November 03, 2020.  

Any inquiries regarding this decision should be directed to Quality Assurance Specialist Mikado Buiz at (571) 272-6578.


/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        

__________________________
Wendy Garber, Director
Patent Technology Center 3600
(571) 272-5150

MB: 12/06/2020